Upon consideration of the petition filed by Defendant on the 20th of March 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Mecklenburg County:
"Dismissed by order of the Court in conference, this the 3rd of May 2017."
The following order has been entered on the motion filed on the 20th of March 2017 by Defendant for Full Evidentiary Hearing and Trial De Novo:
"Motion Dismissed by order of the Court in conference, this the 3rd of May 2017."
The following order has been entered on the motion filed on the 20th of March 2017 by Defendant to Appoint Counsel:
"Motion Dismissed as moot by order of the Court in conference, this the 3rd of May 2017."
The following order has been entered on the motion filed on the 3rd of April 2017 by Defendant for a Trial De Novo:
"Motion Dismissed by order of the Court in conference, this the 3rd of May 2017."
The following order has been entered on the motion filed on the 3rd of April 2017 by Defendant for Trial by Jury:
"Motion Dismissed by order of the Court in conference, this the 3rd of May 2017."